     Case 3:20-cv-00762-DMS-MDD Document 22 Filed 11/23/20 PageID.478 Page 1 of 6



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    HYDE-EDWARDS SALON & SPA,                           Case No.: 20cv762 DMS(MDD)
      Individually and on Behalf of All Others
12
      Similarly Situated,                                 ORDER GRANTING
13                                     Plaintiffs,        DEFENDANTS’ MOTION TO
                                                          COMPEL ARBITRATION AND TO
14    v.                                                  STAY THE ACTION PENDING
15                                                        ARBITRATION
      JP MORGAN CHASE & CO and
16    JPMORGAN CHASE BANK, N.A.,
17                                   Defendants.
18
19
20
21          This case comes before the Court on Defendants’ motion to compel arbitration and
22    to stay the action pending arbitration. Plaintiff filed an opposition and Defendants filed a
23    reply. For the following reasons, the Court grants the motion.
24                                                   I.
25                                        BACKGROUND
26          Plaintiff Hyde-Edwards Salon and Spa is a customer of Defendants JP Morgan
27    Chase & Co. and JP Morgan Chase Bank, N.A. (Compl. ¶39.) On approximately March
28

                                                     1
                                                                                 20cv762 DMS(MDD)
     Case 3:20-cv-00762-DMS-MDD Document 22 Filed 11/23/20 PageID.479 Page 2 of 6



1     17, 2020, Plaintiff’s business closed in accordance with San Diego County’s Shelter in
2     Place Order issued in response to the COVID-19 pandemic. (Id. ¶38.)
3           After Plaintiff’s business closed, the federal government enacted the Coronavirus
4     Aid, Relief, and Economic Security (“CARES”) Act, which was meant to provide $376
5     billion in economic assistance to small businesses. (Id. ¶18.) As part of the CARES Act,
6     the Government established a federal Paycheck Protection Program (“PPP”), which “was
7     designed to help small business owners cover the costs associated with retaining their
8     employees during the COVID-19 pandemic by providing 100% federally guaranteed
9     loans.” (Id. ¶21.)
10          On approximately April 8, 2020, Plaintiff applied for loan assistance through the
11    PPP with Defendants. (Id. ¶39.) On April 19, 2020, Plaintiff received an email stating “its
12    application was in Stage 2 of the review process, but that PPP funds were no longer
13    available.” (Id. ¶41.) Plaintiff alleges it has received no further communication from
14    Defendants about the status of its loan application. (Id.)
15          On April 22, 2020, Plaintiff filed the present case. In the Complaint, Plaintiff alleges
16    Defendants made “false, misleading, and deceptive representations and omissions
17    concerning their processing of economic assistance via the [PPP], by engaging in conduct
18    prohibited by law and regulations with customers and clients, and by otherwise engaging
19    in sharp business practices.” (Id. ¶1.) Specifically, Plaintiff alleges the PPP guidelines
20    stated that loans should be processed on a “first come, first served” basis, but Defendants
21    ignored those guidelines. (Id. ¶3.) Instead, Defendants:
22          prioritized the processing of large loans over smaller loans and loans for which
            Defendants risked greater exposure in the event of a business failure over
23
            loans where the risk exposure was less. For instance, Defendants prioritized
24          processing the loans for large restaurant chains such as Ruth’s Chris
            Steakhouse (approved $20 million on April 7), Shake Shack ($10 million),
25
            Potbelly Sandwich Shop (approved $10 million on April 6), and Texas Taco
26          Cabana (approved $10 million on April 8).
27
28

                                                    2
                                                                                   20cv762 DMS(MDD)
     Case 3:20-cv-00762-DMS-MDD Document 22 Filed 11/23/20 PageID.480 Page 3 of 6



1     (Id.) Plaintiff alleges Defendant misled and deceived it “into believing applications for
2     loans through the PPP were processed in the order received with no regard to loan amount,
3     when in fact the loan amount certainly influenced the order in which loans were processed
4     and approved.” (Id. ¶44.) Plaintiff alleges it would have submitted its application through
5     another lender had it known of Defendants’ actual practices. (Id. ¶45.)
6            Based on these allegations, Plaintiff brings five claims against Defendants on behalf
7     of itself and the following class: “All eligible persons or entities in the State of California
8     who applied for a loan under the PPP with Defendants and whose applications were not
9     processed by Defendants in accordance with SBA regulations and requirements or
10    California law.” (Id. ¶53.) The claims allege: (1) violations of California’s False
11    Advertising Law, Cal. Bus. & Prof. Code § 17500, et seq., (2) violations of California’s
12    Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq., (3) fraudulent
13    concealment, (4) breach of fiduciary duty, and (5) negligence.            In response to the
14    Complaint, Defendants filed the present motion.
15                                                  II.
16                                           DISCUSSION
17           Defendants move to compel arbitration of Plaintiff’s claims pursuant to Plaintiff’s
18    Deposit Account Agreement (“DAA”) with Chase and Chase’s Online Services Agreement
19    (“Online Agreement”), both of which include an arbitration provision. Plaintiff does not
20    dispute that it signed these Agreements, but argues they do not apply to the claims alleged
21    in this case. The parties also dispute whether these Agreements delegate arbitrability to
22    the arbitrator.
23           The FAA governs the enforcement of arbitration agreements involving interstate
24    commerce. Am. Express Co. v. Italian Colors Rest., 570 U.S. 228, 232–33 (2013). “The
25    overarching purpose of the FAA ... is to ensure the enforcement of arbitration agreements
26    according to their terms so as to facilitate streamlined proceedings.” AT&T Mobility LLC
27    v. Concepcion, 563 U.S. 333, 344 (2011). “The FAA ‘leaves no place for the exercise of
28    discretion by the district court, but instead mandates that district courts shall direct the

                                                     3
                                                                                    20cv762 DMS(MDD)
     Case 3:20-cv-00762-DMS-MDD Document 22 Filed 11/23/20 PageID.481 Page 4 of 6



1     parties to proceed to arbitration on issues as to which an arbitration agreement has been
2     signed.’” Kilgore v. KeyBank, Nat. Ass’n, 718 F.3d 1052, 1058 (9th Cir. 2013) (quoting
3     Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985)) (emphasis in original).
4           Consistent with these principles, the Court’s role under the FAA is to determine “(1)
5     whether a valid agreement to arbitrate exists, and if it does, (2) whether the agreement
6     encompasses the dispute at issue.” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d
7     1126, 1130 (9th Cir. 2000). “However, these gateway issues can be expressly delegated to
8     the arbitrator where ‘the parties clearly and unmistakably provide otherwise.’” Brennan v.
9     Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015) (quoting AT & T Techs., Inc. v. Commc'ns
10    Workers of Am., 475 U.S. 643, 649 (1986)).
11          Here, Plaintiff does not dispute that it agreed to the DAA and the Online Agreement,
12    both of which include an arbitration provision. (See Decl. of Laura Deck in Supp. of Mot.
13    (“Deck Decl.”), Ex. 5, ECF No. 17-1 at 142-42 (“DAA”); Decl. of Nicholas Sergi in Supp.
14    of Mot. (“Sergi Decl.”), Ex. 10, ECF No. 17-3 at 38-39 (“Online Agreement”).) Thus,
15    there appears to be a valid agreement to arbitrate.
16          The real dispute here is whether these agreements cover the claims alleged in this
17    case. Defendants argue they do, or at a minimum, that this issue should be decided by the
18    arbitrator. In support of the latter argument, Defendants cite the plain language of the
19    Online Agreement, and the reference in both the Online Agreement and the DAA to both
20    JAMS and the American Arbitration Association (“AAA”). Plaintiff disagrees that either
21    of these references evidences a clear and unmistakable delegation of arbitrability to the
22    arbitrator. The Court agrees with Defendants.
23          The Online Agreement states:
24          This binding arbitration provision applies to any and all Claims that you have
            against us, our parent, subsidiaries, affiliates, licensees, predecessors,
25
            successors, assigns, and against all of their respective employees, agents, or
26          assigns, or that we have against you; it also includes any and all Claims
            regarding the applicability of this arbitration clause or the validity of the
27
            Agreement, in whole or in part.
28

                                                    4
                                                                                20cv762 DMS(MDD)
     Case 3:20-cv-00762-DMS-MDD Document 22 Filed 11/23/20 PageID.482 Page 5 of 6



1     (Sergi. Decl., Ex. 9, ECF No. 17-3 at 38) (emphasis added). The Ninth Circuit has found
2     this kind of language evidences a clear and unmistakable agreement between the parties
3     “to arbitrate the question of arbitrability.” Momot v. Mastro, 652 F.3d 982, 988 (9th Cir.
4     2011). District courts, including this one, have also reached the same conclusion when
5     considering language similar to the language at issue here. See Robbins v. Checkr, Inc.,
6     No. 19-cv-05717-JST, 2020 WL 4435139, at *3-4 (N.D. Cal. July 30, 2020) (finding clause
7     delegating disagreements about applicability and validity of arbitration agreement
8     evidenced clear and unmistakable agreement to delegate question of arbitrability to
9     arbitrator); Cote v. Barclays Bank Delaware, No. 14cv2370-GPC-JMA, 2015 WL 251217,
10    at *2-3 (S.D. Cal. Jan. 20, 2015) (same).
11          Plaintiff attempts to avoid this conclusion by arguing that the delegation clause
12    applies only to “Claims,” which the arbitration provision defines as “any dispute, claim or
13    controversy arising now or in the future under or relating in any way to this agreement, or
14    to the online service[.]” (Sergi Decl., Ex. 11, ECF No. 17-3 at 87.) Plaintiff argues the
15    claims alleged in this case do not fall within the Agreement’s definition of “Claims”
16    because they involve loan-related claims, in particular, loans “for a federally funded
17    program that is not part of any Chase software or app.” (Opp’n at 13.) But this is just
18    another way of saying that the claims at issue here do not fall within the scope of the
19    arbitration clause. It does not address the threshold issue of whether the Court or the
20    arbitrator should decide the scope of the arbitration clause. Given the plain language of
21    the Online Agreement and the case law set out above, the answer to that threshold issue is
22    clear: Questions about the scope of the arbitration clause are for the arbitrator, not the
23    Court.1 Accordingly, the Court grants Defendants’ motion to compel arbitration.
24
25
26    1
        In light of this finding, the Court declines to address Defendants’ argument that the
27    reference to JAMS and AAA constitutes clear and unmistakable evidence of delegation of
      arbitrability to the arbitrator. Even if the Court were to address that issue, however, the
28    outcome would likely be the same. See Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th
                                                   5
                                                                                 20cv762 DMS(MDD)
     Case 3:20-cv-00762-DMS-MDD Document 22 Filed 11/23/20 PageID.483 Page 6 of 6



1                                                   III.
2                                  CONCLUSION AND ORDER
3           Because the parties do not dispute that there is a valid agreement to arbitrate, and
4     because the Online Agreement delegates questions of arbitrability to the arbitrator, the
5     Court grants Defendants’ motion to compel and stays this case pending the parties’
6     arbitration. Pursuant to Defendants’ request, this case is stayed to permit the arbitrator to
7     decide the questions of arbitrability, and then, if permissible to arbitrate the substantive
8     claims. Within 14 days of the completion of the arbitration proceedings, the parties shall
9     submit a joint report to the Court advising of the outcome of the arbitration, and request to
10    dismiss the case or vacate the stay.
11          IT IS SO ORDERED.
12    Dated: November 23, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      Cir. 2015) (“[I]ncorporation of the AAA Rules constitutes clear and unmistakable evidence
28    that contracting parties agreed to arbitrate arbitrability.”)
                                                    6
                                                                                  20cv762 DMS(MDD)
